Case 6:18-cv-00308-ADA Document 55-3 Filed 03/13/19 Page 1 of 5




      EXHIBIT 2
                    Case 6:18-cv-00308-ADA Document 55-3 Filed 03/13/19 Page 2 of 5

Contact
                                      Ben Combee
www.linkedin.com/in/unwiredben        Sr. Embedded System Developer
(LinkedIn)                            Austin, Texas Area
stackoverflow.com/users/1323/ben-
combee (Other)
unwiredben.livejournal.com            Summary
(Personal)
                                      My career focus has been on the intersection of mobile technology
Top Skills                            and development tools. I started working with IC design tools at
Linux
                                      Motorola out of college, then moved to do x86, 68K, and ARM
Software Engineering
                                      compiler work at Metrowerks, working on their tools for Windows,
ARM                                   Novell Netware, and Palm OS. After that, I started with PalmSource
                                      as their lead developer relations engineer, then moved to PalmOne
Languages                             to take on a key software engineering role on the cancelled-at-birth
English (Native or Bilingual)         Palm Foleo netbook. After that, I worked on making mobile Flash
                                      technology work with desktop websites, then spent a year at Mozilla
Patents                               working on their Fennec browser. Now, I'm continuing the work
Selective plug-in activation for
                                      I started in 2010 of evangelizing webOS and its Enyo JavaScript
resource-limited platforms            framework as part of the former Palm team. As part of that, I spent
                                      two years inside of HP, followed by a year at LG Silicon Valley Labs.
                                      I'm now a senior developer at Roku working on new products with
                                      their Roku TV partners.



                                      Experience
                                      Roku
                                      Senior Developer
                                      April 2014 - Present
                                      Austin, Texas Area

                                      Working on embedded firmware for new products. Involved closely in the
                                      software development for the Roku TV platform, with HD and 4K TVs delivered
                                      to customers through Insignia, Sharp, TCL, Hitachi, Hisense, and Haier.
                                      Current focus is on ATSC standards, digital TV demodulation, demux, and
                                      decoding, closed captions, parental controls, and user interface.


                                      LG Silicon Valley Lab
                                      Distinguished Technical Engineering - Software Operating Systems
                                      February 2013 - March 2014 (1 year 2 months)
                                      Technical lead for Enyo JavaScript Framework, Open webOS architect
                                      focusing on security, native code execution, and tools.

                                                                         Page 1 of 4
Case 6:18-cv-00308-ADA Document 55-3 Filed 03/13/19 Page 3 of 5


                  Hewlett-Packard
                  2 years 8 months

                  Developer Platform Architect
                  October 2011 - February 2013 (1 year 5 months)
                  Responsible for advocating for developer issues within engineering, reviewing
                  new APIs, and following standards bodies for compliance and cooperation.

                  Senior Application Framework Engineer
                  January 2011 - November 2011 (11 months)
                  Working on our Enyo JavaScript application framework, with most emphasis
                  on the interface between high-level JS code and low-level C/C++ code running
                  in webOS PDK plugin processes.


                  Presentated at developer events on the webOS platform, including JSConf
                  2011, TxJS, CapitolJS, node.js meetups, and webOS Developer Workshops.

                  Senior Developer Relations Engineer
                  July 2010 - January 2011 (7 months)
                  Developer support for Palm webOS with specialization in compiled C/C++
                  code using the Plug-In Development Kit


                  Palm
                  Developer Relations Engineer
                  March 2010 - July 2010 (5 months)
                  Supporting developers on Palm's webOS platform, especially native
                  application developers using the Plugin Development KIt, SDL, and OpenGL


                  Mozilla Corporation
                  Software Engineer
                  January 2009 - February 2010 (1 year 2 months)
                  Working as a developer on Fennec, the mobile version of Firefox targeting the
                  Maemo Linux platform, Windows Mobile, and Android.


                  Palm
                  Principal Engineer
                  January 2005 - January 2009 (4 years 1 month)
                  September 2007-January 2009: developer working on media and web
                  technologies




                                                    Page 2 of 4
Case 6:18-cv-00308-ADA Document 55-3 Filed 03/13/19 Page 4 of 5

                  January 2005-September 2007: Technical lead and senior developer for Foleo
                  mobile companion project (graphics, sound, system software, media, system
                  optimization)


                  PalmSource
                  Developer Services Technical Lead
                  March 2004 - January 2005 (11 months)
                  Responsible for managing the technical direction of the PalmSource DTS
                  team, preparing knowledge base articles and other one-to-many developer
                  resources, acting as a liason to the developer community, and managing the
                  relationship between tools providers and the PalmSource


                  Freescale Semiconductor
                  Compiler Engineer
                  October 2003 - February 2004 (5 months)
                  This was my Metrowerks position, but I'm including it because Freescale was
                  the spinoff of Motorola and I want to connect with some colleagues there.


                  Metrowerks
                  Senior Software Developer
                  April 2001 - February 2004 (2 years 11 months)
                  Lead developer on CodeWarrior for Palm OS, involved with libraries, compiler,
                  debugger, linker, and wizards. Core debugger engineer for CodeWarrior IDE.
                  Involved with development methodology planning for future MW projects.


                  Veriprise
                  Senior Software Architect
                  March 2000 - March 2001 (1 year 1 month)
                  Developer of secure wireless messaging systems for Palm OS, RIM, and
                  Pagewriter platforms. Developed award winning Palm OS applications for
                  email and near-instant messaging.


                  Metrowerks
                  x86 Compiler Developer
                  January 1998 - March 2000 (2 years 3 months)
                  Developed Metrowerks' x86 targeting compilers and linkers for Windows,
                  Novell Netware, and Linux. Also involved in compiler front-end development,
                  IR optimizations, and standard library development.


                  Motorola
                                                      Page 3 of 4
Case 6:18-cv-00308-ADA Document 55-3 Filed 03/13/19 Page 5 of 5

                  Embedded Software Developer
                  June 1995 - January 1998 (2 years 8 months)
                  Developed embedded systems software for paging devices and for developing
                  microcontrollers for advanced wireless devices. Developed software to
                  facilitate design rule checking for IC layout. Developed compiler to convert test
                  patterns into object code to run on target CPUs.




                  Education
                  Georgia Institute of Technology
                  B.S., Computer Science · (1991 - 1995)




                                                     Page 4 of 4
